



COURT OF APPEAL FOR ONTARIO

CITATION: Mitchell (Re), 2018 ONCA 267

DATE: 20180319

DOCKET: C64560

Feldman, Watt and Paciocco JJ.A.

IN THE MATTER OF: Stacey Mitchell

AN APPEAL UNDER PART XX.1
    OF THE
CODE

Jessica Zita, for the appellant Stacey Mitchell

Andrew Cappell, for the Attorney General of Ontario

Gavin MacKenzie and Jessica Szabo, for the person in
    charge of the Centre for Addiction and Mental Health

Heard and released orally: March 15, 2018

On appeal against the disposition of the Ontario Review
    Board dated, May 25, 2017.

REASONS FOR DECISION

[1]

The sole issue raised by the appellant is that the Board erred in its
    disposition of May 25, 2017, following an early request hearing by the Board,
    by removing the possibility of community living from the appellants
    conditions.

[2]

The Board acted on a joint position that the appellant be detained in
    the secure unit with the potential to go to the general forensic unit but not
    to the community. During the hearing the appellant changed her position on the
    community condition.

[3]

Doctor Patel testified that the community living condition be removed
    following the appellants incidents of AWOL and some violence towards hospital
    staff. He did not feel that the community living possibility was a realistic
    goal for the coming year for the appellant.

[4]

The appellant argues that the hope of possible release to the community
    should be part of her disposition conditions. However Dr. Patel had testified
    that it was the frustration of having an apparently unattainable condition that
    contributed to the appellants anger and violent acting out as a result.

[5]

In our view, it was entirely reasonable for the Board to accept the
    recommendation of Dr. Patel, given the appellants recent acting out, that
    community living was not a realistic goal for the year and to remove that
    condition from the disposition.

[6]

The appellants annual review is scheduled for March 21, 2018, where the
    issue of community living as a condition of the new disposition can be
    reassessed by the Board, if a disposition is made and the appellant is still considered
    a significant threat to the safety of the public.

[7]

For these reasons, the appeal is dismissed.

K. Feldman J.A.

David Watt J.A.

David M. Paciocco J.A.


